            Case 1:18-cr-00016-LY Document 43 Filed 08/07/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION
                            __________________________________

UNITED STATES OF AMERICA                                 '
                                                         '
v.                                                       '      No. 1:18-CR-016-LY
                                                         '      ECF
CHARLES MCALLISTER                                       '

                GOVERNMENT'S RESPONSE TO DEFENDANTS MOTION FOR
                     EARLY DISCLSOURE OF JENCKS MATERIAL

        The United States agrees to disclose to defense counsel Jencks material 14 days or earlier

before trial.

                                                  Respectfully submitted,


                                                  JOHN BASH
                                                  UNITED STATES ATTORNEY

                                                  s/Daniel D. Guess
                                                  DANIEL D. GUESS
                                                  Assistant United States Attorney
                                                  Texas State Bar No. 00789328




Government=s Response to Jencks Motion - Page 1
           Case 1:18-cr-00016-LY Document 43 Filed 08/07/19 Page 2 of 2



                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has been

served on counsel via ECF on August 7, 2019.


                                                   s/Daniel D. Guess
                                                  DANIEL D. GUESS
                                                  Assistant United States Attorney




Government=s Response to Jencks Motion - Page 2
